In re State of Louisiana; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. 1, No. 514-661; to the Court of Appeal, Fourth Circuit, No. 2013-K-0836.
WRIT GRANTED. The ruling of the trial court is reversed. For the reasons assigned by Judge McKay in dissent, we find the search was legal and the defense Motion to Suppress was erroneously granted. The case is remanded to the district court for further proceedings.
KNOLL and HUGHES, JJ., would deny.